Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 16, and 20, drawn to anti-IL-4R antibodies and compositions, in the reply filed on 09/28/2022 is acknowledged.
Claims 11-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In page 4: comma (,) between “above” and “to” is not necessary; and,
In page 5, last line: “4-2-Humanized-IgG1and” should read “4-2-Humanized-IgG1 and”.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 10 and 18). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term DUPIXENT® (see page 1), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 20 is objected to because of the following informalities:  
“IL-4Rα,” should read “IL-4Rα:”. See the last line of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 is drawn to the antibody or antigen-binding fragment thereof that binds to human IL-4R according to claim 1, wherein said antigen-binding fragment comprises a Fab fragment, a F(ab')2 fragment, a Fv fragment, a single chain antibody and a single domain antibody.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on the considerations that are outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”. 
The “Guidelines” state that when a patent application is filed, there is a strong presumption that adequate written description under 35 U.S.C. 112, first paragraph, is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first column. 

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.” Id. at 1562.   
Additionally, the Federal Circuit has explained that claim language, even original claim language, having ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. One may consider examples from the chemical arts. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. Similarly, the expression [“]an antibiotic penicillin[”] fails to distinguish a particular penicillin molecule from others possessing the same activity. A description of what a material does, rather than of what it is, usually does not suffice. (emphasis added)” Id. At 968.

Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
The claims are drawn to an anti-human IL-4 receptor (IL-4R) antibody that binds to a particular epitope, specifically, amino acids L39, F41, L42, L43, D72 and Y74 of the extracellular domain of IL-4Rα. The claims are drawn to a broad genus of anti-human IL-4R antibodies that bind amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα. Following a review of the specification, it appears that Applicant has adequately described one species comprised within the claimed genus, specifically the anti-human IL-4R antibody that comprises the heavy and light chain CDRs recited in claim 1. Although Applicant discloses relevant, identifying characteristics for one species of anti-human IL-4R antibody comprised within the claimed genus, absent empirical determination, one skilled in the art could not readily envision at least most of the species encompassed by claimed genus of anti-human IL-4R antibodies. Specifically in the absence of empirical determination, one skilled in the art would be unable to envision which heavy and light chain CDRs should be combined such that a resultant antibody is capable of binding amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing, and the claims therefore do not satisfy the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described one species encompassed by the claimed genus, due to the substantial variation within the genus, said adequately described species is not sufficiently representative of the entire genus. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain variable region amino acid sequences, that correlate with ability to bind amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain variable region amino acid sequences, that correlate with the ability to bind amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα, and because the claimed genus is highly variant, the adequately described species detailed above is not sufficient to describe the claimed genus. 
Although screening techniques can be used to isolate anti-human IL-4R antibody that possess the ability to bind amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.          Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.         Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited an anti-human IL-4R antibody that binds a particular epitope, specifically, amino acids L39, F41, L42, L438, D72 and Y74 of the extracellular domain of IL-4Rα; however based upon the Memo, it is submitted that adequate description of an antigen (or epitope) bound by the claimed anti-human IL-4R antibody is not sufficient to adequately describe the genus of antibodies that binds said antigen (or epitope). Adequate description of an antigen (or epitope) to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (or epitope). Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
To conclude, given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.

Allowable Subject Matter
Claims 1-5 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Desjarlais et al. (US20110189178 A1, publication date: 08/04/2011) teaches of an antibody comprising of amino acid substitutions of 267E/328F.
Zhang et al. (CN108409860 A, publication date: 08/17/2018) teaches of an anti-human hIL-4Rα monoclonal antibody that specifically binds to hIL-4Rα. 
Beckmann et al. (“Monoclonal Antibodies Block Murine IL-4 Receptor function”, The Journal of Immunology, 1990, Vol 144 No. 11, p 4212-4217) teaches of two monoclonal antibodies that express a high level of IL-4R that recognizes sequences specific to the murine IL-4R.
Yang et al. (“Expression and Detection of Recombinant Anti-Interleukin-4 Receptor Single-Chain Body”, Heilongjiang Animal Science and Veterinary Medicine, 2017, No. 3, p. 164-167) teaches of a recombinant anti-IL-4R scFv that has a relatively high affinity and specificity to IL-4 and IL-13.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANAYA L MIDDLETON whose telephone number is (571)270-5479. The examiner can normally be reached M-TH 7:00am- 4:30pm; F 7:00am-3:30pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on 571-270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANAYA L MIDDLETON/Examiner, Art Unit 4181                                                                                                                                                                                                        
/NELSON B MOSELEY II/Examiner, Art Unit 1642